
	

114 HR 315 IH: Filipino Veterans Promise Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 315
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Ms. Meng (for herself, Mr. Honda, Mr. Lowenthal, Mr. Brady of Pennsylvania, Mr. Rangel, Ms. Bordallo, Mr. Takano, and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Defense to establish a process to determine whether individuals
			 claiming certain service in the Philippines during World War II are
			 eligible for certain benefits despite not being on the Missouri List, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Filipino Veterans Promise Act. 2.Determination of certain service in Philippines during World War II (a)In generalThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs and such military historians as the Secretary of Defense considers appropriate, shall establish a process to determine whether a covered individual served as described in subsection (a) or (b) of section 107 of title 38, United States Code, for purposes of determining whether such covered individual is eligible for benefits described in such subsections.
 (b)Covered individualsFor purposes of this section, a covered individual is any individual who— (1)claims service described in subsection (a) or (b) of section 107 of title 38, United States Code; and
 (2)is not included in the Approved Revised Reconstructed Guerilla Roster of 1948, known as the Missouri List.  